Citation Nr: 0915211	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  06-36 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) secondary to sexual assault.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1958 to November 
1959.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the 
Veteran was sexually assaulted during active service.

2.  The Veteran has a diagnosis of PTSD based upon sexual 
trauma.


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 
U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
4.125(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for PTSD as stemming 
from an alleged incident in 1958.  She has reported in an 
August 2004 letter that she suffered personal assault during 
service and that this resulted in PTSD.  

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f).  The diagnosis of PTSD 
must comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition, of the 
American Psychiatric Association (DSM-IV).  Id., see also 38 
C.F.R. § 4.125(a) (2008).

This case turns on the second required element listed above, 
the occurrence of an in-service stressor.  Here, the Veteran 
does not allege that her PTSD resulted from combat with the 
enemy and the record is absent for any evidence that the 
Veteran engaged in combat with the enemy.  Therefore, her lay 
testimony cannot, by itself, establish the occurrence of the 
alleged stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Instead, the record must contain corroborative 
evidence that substantiates or verifies the Veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See West v. Brown, 7 Vet. App. 70, 76 (1994).

If PTSD is based on personal assault, as alleged in this 
case, evidence from sources other than the Veteran's records 
may corroborate the occurrence of the stressor.  38 C.F.R. § 
3.304(f)(3).  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, mental 
health counseling centers, hospitals or physicians; and 
statements from family members, roommates, fellow service 
members, or clergy.  Id.

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in the 
mentioned sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.

In Patton v. West, 12 Vet. App. 272, 277 (1999), the U.S. 
Court of Appeals for Veterans Claims (Court) advised that the 
portions of the VA Adjudication Procedure Manual M21-1, Part 
III, paragraph 5.14c, provided "guidance on the types of 
evidence that may serve as 'credible supporting evidence' for 
establishing service connection of PTSD which allegedly was 
precipitated by a personal assault during military service."

Manual M21-1 lists evidence that might indicate occurrence of 
such a stressor, including lay statements describing episodes 
of depression; panic attacks or anxiety but no identifiable 
reasons for the episodes; visits to medical clinics without a 
specific ailment; evidence of substance abuse; and increased 
disregard for military or civilian authority.  The Manual 
also lists behaviors such as requests for change of MOS or 
duty assignment, increased use or abuse of leave, changes in 
performance and performance evaluations, increased use of 
over-the-counter medications, unexplained economic or social 
behavior changes, and breakup of a primary relationship as 
possibly indicative of a personal assault, provided that such 
changes occurred at the time of the incident.  The Court has 
also held that the provisions in M21-1, Part III, 5.14(c), 
which address PTSD claims based on personal assault, are 
substantive rules which are the equivalent of VA regulations, 
and are binding on VA.  YR v. West, 11 Vet. App. 393, 398-99 
(1998); Patton, 12 Vet. App. at 282.

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the Veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  38 C.F.R. § 3.304(f).

In this case, by letter dated in May 2004, including an 
enclosure referenced as "PTSD: Personal Assault", the 
Veteran was asked to identify sources in addition to her 
records, including names of person with which she may have 
discussed the alleged assaults and police reports or medical 
treatment records regarding the alleged assaults.  The 
enclosed PTSD questionnaire, which she completed and returned 
to VA in February 2006, asked her to identify behavior 
changes, requests for changes in duty assignment, and or 
other indicators for which examples were given, to 
corroborate the occurrence of the claimed in-service 
stressors many years ago.  This provided the Veteran with 
notice in compliance with 38 C.F.R. § 3.304(f) as to PTSD 
claims based on personal assault.

In statements attached to her claim and to the PTSD personal 
assault questionnaire, the Veteran detailed her claimed in-
service stressor.  She stated that in October 1958 five of 
her male coworkers at the 3rd Army Postal Unit in Fort Hood, 
Texas invited her to go to dinner with them and one of the 
male coworkers' girlfriends.  The men picked the Veteran up 
at her barracks and proceeded to drive away from town and to 
a remote location.  The five men proceeded to restrain the 
Veteran and rape her.

The Veteran stated that she reported the incident immediately 
to her commanding officer, but was told that there was 
nothing that she could do about it.  She was told the same 
when she reported the incident to her CQ.  She stated that a 
report was not filed to her knowledge and she was not sent to 
the emergency room for medical care even though she was 
bleeding and had a red welt across her face.

Service treatment and personnel records are absent for 
reports of a personal assault or an indication of such an 
assault, evidence of behavioral changes, or any other of the 
listed indicators of personal assault.  Indeed, these records 
provide evidence against the Veteran's claim.  However, upon 
closer inspection, the records appear to indicate that the 
Veteran suffered weight gain after the October 1958 alleged 
assault.  The induction examination in June 1958 shows that 
the Veteran weighed 137 pounds.  A November 1958 medical 
record indicates that the Veteran was slightly obese; a 
December 1958 record shows that she weighed 144.5 pounds, and 
March 1959 record indicates that the Veteran weighed 154.5 
pounds.  

Evidence submitted subsequent to separation from service 
includes VA outpatient treatment records.  These records show 
that the Veteran sought treatment for her PTSD symptoms and 
that she was diagnosed with PTSD as a result of sexual trauma 
as early as July 1997.  The records also show a history of 
alcohol abuse.

Also of record are letters from the Veteran's primary mental 
health provider, K.H., PMHNP, at the Portland VA Medical 
Center.  The first letter, dated May 2006, indicates that the 
Veteran was in a national study on PTSD in women, and that 
the Veteran had to undergo rigorous testing to ensure the 
diagnosis of PTSD to be eligible for the study.  The health 
provider indicated that she was the Veteran's trauma 
therapist during the national study and that the Veteran had 
to review the trauma repeatedly and in detail.  She stated 
that the Veteran's story never waivered and that her account 
of the trauma was extremely consistent.

The second letter, dated March 2007, reiterates the 
statements in the May 2006 letter, and is also signed by Dr. 
I.G.P., PhD, the primary investigator for the national study 
and a psychologist on the PTSD Clinical Team.  

If PTSD is based on personal assault, as alleged in this 
case, evidence from sources such as mental health counseling 
centers may corroborate the occurrence of the stressor.  38 
C.F.R. § 3.304(f)(3).  In this case, other than weight gain, 
the service treatment records fail to indicate anything out 
of the ordinary.  However, the records from VAMC and the 
letters from the Veteran's primary mental health provider are 
firm in their assertions that the alleged assault occurred 
and that the Veteran is a credible historian as she has had 
to repeatedly tell her story to medical personnel.  In 
addition, the Veteran has been diagnosed with assault related 
PTSD since at least July 1997, and her story does not appear 
to have changed since that time.  Accordingly, based upon 
VAMCs assertions and VA medical records, the Board finds that 
the Veteran should be given the benefit of the doubt.

Accordingly, giving the benefit of the doubt to the Veteran, 
service connection for PTSD is granted.  The nature and 
extent of the Veteran's PTSD related to service is not before 
the Board at this time. 

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  




ORDER

Service connection for assault related PTSD is granted.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


